PER CURIAM
Petitioner challenges various Department of Corrections (DOC) administrative rules pursuant to ORS 183.400. Specifically, he challenges portions of rules relating to the conduct of religious activities in DOC institutions including OAR 291-143-0005(3) (Sept 11, 1995); OAR 291-143-0010(5) and (7) to (9) (Sept 11,1995); OAR 291-143-0070(4) (Sept 11, 1995); OAR 291-143-0080(5) (Sept 4, 1997); OAR 291-143-0110(1) (Sept 11, 1995); OAR 291-143-0130 (Sept 11, 1995); and OAR 291-143-0140(1) to (4) (Sept 11, 1995). Petitioner asserts that the challenged rules violate ORS 179.750; the Religious Land Use and Institutionalized Persons Act of 2000, 42 USC sections 2000cc to 2000cc-5 (2000); and Article I, sections 2 and 3, of the Oregon Constitution and the First Amendment to the United States Constitution.
Petitioner’s challenges to portions of the September II, 1995, versions of OAR 291-143-0010, OAR 291-143-0130, and OAR 291-143-0140 have been rendered moot by DOC’s adoption, on December 18, 2006, of temporary rules amending those rules. We reject petitioner’s challenges to the remaining rules without discussion.
Judicial review of OAR 291-143-0010, OAR 291-143-0130, and OAR 291-143-0140 dismissed as moot. OAR 291-143-0005 (Sept 11,1995); OAR 291-143-0070 (Sept 11,1995); OAR 291-143-0080 (Sept 4, 1997); and OAR 291-143-0110 (Sept 11,1995) held valid.